Citation Nr: 0431902	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for vision loss due to 
trauma.

3.  Entitlement to service connection for frostbite of both 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2001 and August 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In February 2003, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the St. Petersburg RO.  


REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, although the appellant was informed of the 
enactment of the VCAA in a February 2001 RO letter in 
response to the veteran's claims for service connection for 
bilateral hearing loss and visual loss due to trauma, this 
letter predated the veteran's claim for service connection 
frostbite of both feet and no subsequent VCAA letter 
addressing this claim has been sent to the veteran.  
Concomitantly, the RO has yet to apply the changes instituted 
by the VCAA's enactment to the appellant's claim of 
entitlement to service connection for frostbite of both feet.    
Under the circumstances, the Board has determined that it 
cannot issue a decision on the appellant's claim without 
prejudicing his right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the appellant's claim under the recent 
legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

At the February 2003 DRO hearing, the veteran stated that he 
thought that his last VA treatment was in June 2002.  
Furthermore, the veteran indicated in a VA Form 21-4142, 
received June 2003, that he was seen at the eye clinic and 
podiatry clinic at the James A. Haley VA Medical Center.  The 
most recent VA treatment records in the claims folder are 
dated in 2001.  Under Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992), VA treatment records are considered to be 
constructively included within the record.  Therefore, this 
matter must be remanded in order for the RO to obtain all VA 
treatment records for the veteran not already associated with 
the claims folder.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In particular, the RO should 
issue the veteran a VCAA letter which 
specifically addresses the issue of 
service connection for frostbite of the 
feet.

2.  The RO should obtain all treatment 
records of the veteran not already 
associated with the claims folder from 
the James A. Haley VA Medical Center.  
Thereafter, all such records should be 
associated with the claims folder.  

3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                 
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




